 

Case 1:18-cr-00089-TSE Document 66 Filed 10/23/18 Page 1 of 1 PagelD# 239

Wood with the Classified
nturmanon Security Officer

Nate _
7 . a

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

UNITED STATES OF AMERICA ) CRIMINAL No. 1:18-CR-0089 (TSE)

)
v. )

)
)

JERRY CHUN SHING LEE, ) FILLED UNDER SEAL WITH THE
) COURT SECURITY OFFICER

Defendant. )

PROTECTIVE ORDER PURSUANT TO SECTION 4 OF THE CLASSIFIED
INFORMATION PROCEDURES ACT AND FEDERAL RULE OF CRIMINAL
PROCEDURE 16(D)(1)
